Title: To George Washington from Henry Laurens, 9 October 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 9th Octr [1778]
          
          I had the honor of writing to Your Excellency the 2nd Instant by Ross, since which Your Excellency’s several favors of the 29th Ulto & 3d Inst. with the several papers refer’d to have been duly presented to Congress—the former is committed to the Board of War—I have communicated the Extract from Count d’Estaings’ letter to Monsr Girard—Congress have no objection to granting leave of absence to the Marquis of Vienne.
          I have at present only to transmit an Act of Congress of the 2nd Instant for continuing the present Embargo for preventing engrossing provisions, and for other purposes therein mentioned, which Act will accompany this. I have the honor to be &c.
        